Title: To John Adams from John Cranch, 17 January 1784
From: Cranch, John
To: Adams, John


          Sir;
            17. January, 1784
            I have never found so much difficulty in prevailing upon myself to do any indifferent action, as in this of convincing myself that it is not too great a presumption to address a few lines to you, with the little present of game which will wait your acceptance about the same instant: In truth I could willingly have sent the gift, without at all disclosing the giver, could I, at the same time, have been less sensible of that awkward distress which the ingenerous mind ever feels, on finding itself obliged to an unknown benefactor; and it is upon this consideration, Sir, added to the faith which the whole world warrants me to place in that candour and liberality of Sentiment which illustrate the solid parts of your great character, that I am induced to avail myself of the same oppertunity to profess the duty and respect I owe to you, both as my relation, and as the most eminent patriot and statesman of the age:
            But Sir, I may not thus trespass on your delicacy or your time: Suffer me only to intreat that you will have the goodness not to reject my humble present; nor, if possible, this my still humbler overture towards obtaining the honor of being known to you; and permit me to add, that if I can render you any service during your stay in Europe, I shall esteem it no less a pleasure to execute, than an honor to receive, any commands you may think proper to oblige me with.
            I am, most respectfully, and with best wishes for your good health & welfare, / Sir / Your obedient / Humble Servant
            John Cranch.
          
          
            P.s. As I cannot repress the vanity of imagining that you may possibly think me not unworthy of some slight inquiry, it is expedient I should request you to direct any letter you may be pleased to favor me with, “To mr. Cranch, an attorney, at Axminster, in Devonshire;”—and any question concerning my character or situation, to my agent mr. Harrison senr. to be heard of at his son’s chambers in Barnard’s Inn.
            I have a strong inclination (but, without your permission, cannot presume so far) to send you a copy of an interesting letter that I have received by this day’s post from a friend of mine just settled in Cascobay: By “interesting” I would be understood to mean peculiarly so to yourself, as a principal guardian and patron of the interests of the illustrious Republic:
            J. Cr
          
        